                      UNITED STATES DISTRICT COURT
                          DISTRICT OF MONTANA
                          GREAT FALLS DIVISION


JAMES LEACHMAN AND SETH                        Case No. CV-19-82 -GF-BMM
LEACHMAN,
                                              JUDGMENT IN A CIVIL CASE
                      Plaintiff,

  vs.

UNITED STATES OF AMERICA,

                      Defendant.



       Jury Verdict. This action came before the Court for a trial by jury. The
issues have been tried and the jury has rendered its verdict.

 X    Decision by Court. This action came before the Court for bench trial,
hearing, or determination on the record. A decision has been rendered.

     IT IS ORDERED AND ADJUDGED that Government's motion to dismiss
Leachmans' complaint [3] is GRANTED..

        Dated this 30th day of March, 2020.

                                   TYLER P. GILMAN, CLERK

                                   By: /s/ Megan Stewart
                                   Megan Stewart, Deputy Clerk
